
	
		II
		111th CONGRESS
		1st Session
		S. 2328
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Kerry (for himself
			 and Mr. Kirk) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on certain
		  untwisted filament yarns.
	
	
		1.Certain untwisted filament
			 yarns
			(a)In
			 generalHeading 9902.01.91 of
			 the Harmonized Tariff Schedule of the United States (relating to certain
			 untwisted filament yarns) is amended by striking 12/31/2009 and
			 inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after the 15th day after the date of the
			 enactment of this Act.
			
